                                                                                                       __________ _
                                                                                                            __________ _____

                                UNITED STATES DISTRICT COURT
                     for the                     District of                          New Jersey

            United States of America
                                                                          ORDER SETTING CONDITION
                                                                                                  S
                           v.
                                                                                          OF RELEASE



                       flO\                                                               Case Number:      20-47
                     D&ndant
                                           —


IT IS ORDERED on this ICe day of /W)ç 20 that the release of the defendant
                                                                                    is subject to the following
conditions:
       (1) The defendant must not violate any federal, state or local law while on release
                                                                                           .
       (2) The defendant must cooperate in the collection of a DNA sample if the collect
                                                                                            ion is authorized by
            42 U.S.C. § 14135a.
       (3) The defendant must immediately advise the court, defense counsel, and the U.S.
                                                                                               attorney in writing before
            any change in address and/or telephone number.
       (4) The defendant must appear in court as required and must surrender to serve any
                                                                                              sentence imposed.
                                                        Release on Bond
Bail be fixed at $          000          £10 and the defendant shall be release
                                     .
                                                                                d upon:
      (4    Executing an unsecured appearance bond ( ) with co-signor(s)
      ( )   Executing a secured appearance bond ( ) with co-signor(s)
            and ( ) depositing in cash in the registry of the Court       of the bail fixed; and/or ( ) execute an
            agreement to forfeit designated property located at
            Local Criminal Rule 46.1(d)(3) waived/not waived by the Court.
      ( )   Executing an appearance bond with approved sureties, or the deposit of cash in the full
                                                                                                    amount of the bail
            in lieu thereof;

                                               Additional Conditions of Release
Jpon finding that release by the above methods will not by themselves reasonably assure
                                                                                           the appearance of the
lefendant and the safety of other persons and the community, it is further ordered that the release
                                                                                                    of the defendant is
ubject to the condition(s) listed below:

I IS FURTHER ORDERED that, in addition to the above, the following conditions are impose
                                                                                                d:
    (/) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contac      t with law
         enforcement personnel, including but not limited to, any arrest, questioning or traffic stop.
    ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper
         with any witness, victim, or informant; not retaliate against any witness, victim or inform
                                                                                                     ant in this case.
    ( )  The defendant shall be released into the third party custody of______________________
                                                                                                    ____________
            who agrees (a) to supervise the defendant in accordance with all the conditions ofreleas
                                                                                                      e, (b) to use every effort
            to assure the appearance of the defendant at all scheduled court proceedings, and
                                                                                               (c) to notVy the court
            immediately in the event the defendant violates any conditions ofrelease or disapp
                                                                                               ears.


             Custodian Signature:                                                 Date:
                                                                                                                           PAGE 1 0F3

     (The defendant’s travel is restricted to        ( ) New Jersey ( ) Other                                               eS
                                                                                   unless approved by Pretrial Services (PTS).
                                                                                          _________________________
                                                                                                _
                                                                                                     _____
                                                                                                           ___,




      Surrender all passports and travel documents to PTS. Do not
(V
                                                                         apply for new travel docum
 ( ) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or ents.     tampering with
      substance abuse testing procedures/equipment.
 ( ) Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearm
                                                                                                             s in any
   / home in which the defendant resides shall be removed by                          and verification provided to PTS.
(v5 Mental health testing/treatment as directed by PTS.
( ) Abstain from the use of alcohol.
( ) Maintain current residence or a residence approved by PTS.
( ) Maintain or actively seek employment and/or commence an education program.
( ) No contact with minors unless in the presence of a parent or guardian who is aware of the presen
                                                                                                              t offense.
( ) Have no contact with the following individuals:
( ) Defendant is to participate in one of the following home confinement program components and
     all the requirements of the program which                                                               abide by
                                                    ( ) will or ( ) will not include electronic monitoring or other
     location verification system. You shall pay all or part of the cost
                                                                            of the program based upon your ability to
     pay as determined by the pretrial services office or supervising
                                                                          officer.
      ( ) (i) Curfew. You are restricted to your residence every day ( ) from                      to           or
                 ( ) as directed by the pretrial services office or supervising officer; or
      ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment
                 education; religious services; medical, substance abuse, or mental health                       ;
                                                                                              treatment; attorney
                 visits; court appearances; court-ordered obligations; or other activit
                                                                                          ies as pre-approved by
                 the pretrial services office or supervising officer; or
      ( ) (iii) Home Incarceration. You are restricted to your residence at all times except for medica
                 needs or treatment, religious services, and court appearances or other                          l
                                                                                          activities pre-approved
                 by the pretrial services office or supervising officer.

( ) Defendant is subject to the following computer/internet restrictions which may include manual
      inspection and/or the installation of computer monitoring software
                                                                            as deemed appropriate by
      Pretrial Services;
      ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                  -




                  connected devices.
      ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected
                             -




                  devices, but is not permitted access to the Internet (World Wide Web,
                                                                                           FTP Sites, IRC
                  Servers, Instant Messaging, etc);
     ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected
                 devices, and is permitted access to the Internet (World Wide Web, FTP
                                                                                           Sites, IRC Servers,
                 Instant Messaging, etc.) for purposes pre-approved by Pretrial Servic
                                                                                        es at
                 [ J home [ j for employment purposes.
     ( )    (iv) Consent of Other Residents -by consent of other residents in
                                                                                 the home, any computers in
                 the home utilized by other residents shall be approved by Pretria
                                                                                       l Services, password
                 protected by a third party custodian approved by Pretrial Services,
                                                                                     and subject to inspection
                 for compliance by Pretrial Services.

( )Other:

( )Other:

   )Other:



                                                                                                                  Page 2 of 3
                                                                                                            _____


                                         ADVICE OF PENALTIES AND SANCTIONS


TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                      Violating any of the foregoing conditions of release may result in the immed
                                                                                                       iate issuance of a warrant
for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond,
                                                                                                and a prosecution for contempt
of court and could result in imprisonment, a fine, or both.
           While on release, if you commit a federal felony offense the punishment is an additio
                                                                                                     nal prison term of not more
than ten years and for a federal misdemeanor offense the punishment is an additional prison
                                                                                                term of not more than one year.
This sentence will be consecutive (i.e., in addition to) to any other sentence you receive
                                                                                              .
           It is a crime punishable by up to ten years in prison, and a $250,000 fine, or
                                                                                                  both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliat
                                                                                                e against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, juror, informant,
                                                                                          or officer of the court. The penalties
for tampering, retaliation, or intimidation are significantly more serious if they involve
                                                                                              a killing or attempted killing.
           If, after release, you knowingly fail to appear as the conditions of release require
                                                                                                    , or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punish
                                                                                              ment may be imposed. If you are
convicted of:
              (1) an offense punishable by death, life imprisonment, or imprisonment for a term
                                                                                                    of fifteen years or more
                     you will be fined not more than $250,000 or imprisoned for not more than 10 years,
                                                                                                               or both;
                      —




              (2) an offense punishable by imprisonment for a term of five years or more, but less than
                                                                                                           fifteen years you
                   will be fined not more than $250,000 or imprisoned for not more than five years,
                                                                                                                           —




                                                                                                        or both;
              (3) any other felony you will be fined not more than $250,000 or imprisoned not more
                                      —


                                                                                                           than two years, or
                   both;
              (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more
                                     —


                                                                                                            than one year, or
                   both.
              A term of imprisonment imposed for failure to appear or surrender will be consecutive to
                                                                                                          any other sentence
you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond
                                                                                                    posted.

                                             Acknowledgment of the Defendant


              I acknowledge that I am the defendant in this case and that I am aware of the conditions of
                                                                                                          release. I promise
to obey all conditions of release, to appear as directed, and surrender to serve any senten
                                                                                            ce imposed. I am aware of the
penalties and sanctions set forth above.


                                                              ,_.
                                                                           Defendant ‘s Signature


                                                                                City and Stbte

                                          Directions to the United States Marshal

  ( he defendant is ORDERED released after processing.
  ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge
          that the defendant has posted bond and/or complied with all other conditions for release
                                                                                                   . If still in custody, the
          defendant must be produced before the appropriate judge at the time and place specifi
                                                                                                ed.
 Date:            I       Zvo
                                                                         Judicial Officer ‘s Signature
                                                                                      .



                                                                          Printed name and title
 (REV. 1/09)
                                                                                                                     PAGE 3 0F3
